Filed 8/20/14 P. v. Colburn CA3
                                           NOT TO BE PUBLISHED



California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Trinity)
                                                            ----



THE PEOPLE,                                                                                  C075226

                   Plaintiff and Respondent,                                       (Super. Ct. No. 10F129)

         v.

CHARLES MICHAEL COLBURN,

                   Defendant and Appellant.




         This case comes to us pursuant to People v. Wende (1979) 25 Cal.3d 436 (Wende).
Having reviewed the record as required by Wende, we affirm the judgment.
         We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal.4th 106, 110, 124.) Defendant Charles
Michael Colburn was charged with fraudulently drawing checks in the amounts of
$500.00, $247.35, $54.05, and $20.00 (Pen. Code, § 476a, subd. (a) – counts one, two,




                                                             1
four & five)1 and theft of personal property (§ 484, subd. (a) – count three). During the
pendency of the matter, upon defense counsel’s request, the trial court initiated
proceedings to inquire into defendant’s mental competency. (§ 1368.) Defendant was
assessed by two psychologists who determined, based on their examinations of
defendant, that he was competent to stand trial. Thus, the trial court reinstated the
criminal proceedings.
       Defendant subsequently waived his right to a jury trial and entered into a plea
agreement. As part of a plea bargain, the People moved to reduce all felony counts to
misdemeanors and to dismiss counts one through four with a waiver pursuant to People v.
Harvey (1979) 25 Cal.3d 754. Defendant, in turn, pleaded guilty to a single misdemeanor
count of drawing a fraudulent check (§ 476a, subd. (a) – count five).
       The trial court suspended imposition of defendant’s sentence and placed him on
informal probation for 36 months. The trial court further ordered defendant to pay a
$40.00 court security fee, a conviction fee of $30.00, a restitution fund fine of $140.00, a
probation violation restitution fine of $140.00, stayed pending successful completion of
probation, and a booking fee of $121.00. At the subsequent restitution hearing, the trial
court ordered defendant to pay victim restitution in the sum of $846.40, which includes
the values of the fraudulent checks and also insufficient funds fees paid by the recipients
of those checks. The court made the order after defendant presented testimony that he
believed funds would be available at the time he wrote the checks.
       Defendant timely appealed, without obtaining a certificate of probable cause.
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts of the case and requests this court to review the record and
determine whether there are any arguable issues on appeal. (Wende, supra, 25 Cal.3d




1      Undesignated statutory references are to the Penal Code.

                                              2
436.) Defendant was advised by counsel of the right to file a supplemental brief within
30 days of the date of filing of the opening brief. More than 30 days elapsed, and we
received no communication from defendant. Having undertaken an examination of the
entire record, we find no arguable error that would result in a disposition more favorable
to defendant.
                                     DISPOSITION
       The judgment is affirmed.




                                                       NICHOLSON             , Acting P. J.



We concur:



      BUTZ                  , J.



      DUARTE                , J.




                                             3